DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/14/2020 has been entered. Claims 23-66 remain pending in the application. Claims 1-22 were cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17083873, filed on 10/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 12/18/2020, 1/05/2021, 7/02/2021, 9/10/2021, 10/08/2021, 12/22/2021 and 6/28/2022 was filed on/after the filing date of the application on10/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“feeding mechanism” as recited in claims 40 and 62 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “feeding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “feeding” preceding the generic placeholder describes the function, not the structure, of the mechanism)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-37, 39, 43-59, 61 and 65-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Granger (US 20100025519 A1) in view of Hjort (US 20130105614 A1) and Ko (US 20040041330 A1).
Regarding claim 23, Granger teaches a separation unit for separating a web material along preformed lines of weakness (as the preamble is the separation unit, and a web material is the work piece, thus a web material with a lines of weakness is not required by the claim), said separation unit having a width direction (left to right in Figure 1) and comprising 
at least a first roller (21a) having a rotational axis (axis of 21, see Figure 7) extending in said width direction, a rotation direction (as the first roller is free rotating, the roller can rotation in both clock wise motion and counter clock wise motion, see Figure 7), and a web width (width of the roller, see Figure 7) extending in said width direction (left to right, see Figure 7), and 
at least a second roller (22a) having a rotational axis (axis of 21, see Figure 7) extending parallel with said rotational axis of said first roller (see Figure 7), a rotation direction as the first roller is free rotating, the roller can rotation in both clock wise motion and counter clock wise motion, see Figure 7), and a web width (width of the roller, see Figure 7) extending in said width direction (left to right, see Figure 7), said rotational axis of said second roller being positioned at a distance (x, see Figure 7) from said rotational axis of said first roller, said distance extending in a direction perpendicular to said width direction (see Figure 7), 
wherein the rotation direction of the first roller is opposite the rotation direction of the second roller (as both of the roller are free rotating, and a sheet of material passes between the two rollers while contacting both rollers, the friction between the rollers on the opposite side of the sheet will cause the roller to rotate in opposite directions as the sheet is passing), 
wherein said distance between said rotational axes of said first and said second rollers is adjustable (adjustable via 27 and 28, see Figure 7), enabling said undulating passage to be variable (see Figure 7), 
wherein a biasing means (27 and 28, see Figure 7) arranged with said first and second rollers enables an automatic adjustment of said distance between said rotational axes of said first and said second rollers (see Figure 7), 
wherein the separation unit is configured such that the preformed lines of weakness will rupture in the separation unit to separate a sheet of web material (as the material is not required by the claim and the rollers are capable of performing the function of rupturing), wherein said first roller is movably suspended, perpendicularly to said first rotational axis, and wherein said biasing means is arranged to bias said first roller towards said second roller (see Figure 7).
Granger fails to teach each of said first and said second rollers is provided with at least one protrusion element extending perpendicularly from said axes, wherein each of said protrusion elements has a maximum width in said width direction, a maximum radial extension from said rotational axes, an inner portion adjacent to said rotational axes, and an outer portion remote from said rotational axes, wherein said outer portions of said protrusion elements on said first roller are arranged in a staggered relationship with said outer portions of said protrusion elements on said second roller, wherein said outer portions of said protrusion elements on said first roller are partially overlapping with said outer portions of said protrusion elements on said second roller with a radial overlap length, thus forming an undulating passage for a web material between said rollers, enabling said radial overlap length in said undulating passage to be variable, wherein the separation unit further comprises a cradle, said cradle being pivotably suspended to pivot about a pivot axis substantially parallel with said rotational axes, wherein said first roller is suspended in said cradle.
Hjort teaches a dispenser including rollers (26, 28) for the feeding a material (See Figures 1-4), a roller is provided with at least one protrusion element (rubber material for the outer edge of the roller are being consider to be the protrusion, see paragraph 0035, see annotated Figure 3), the protrusion element have a maximum width in said width direction a maximum radial extension from said rotational axes (see annotated Figure 3), an inner portion (see annotated Figure 3) adjacent to said rotational axes, and an outer portion (see annotated Figure 3), the purpose of the outer portion is for better grip of the sheet material (paragraph 0040).

    PNG
    media_image1.png
    730
    975
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the device of Granger to exchange the rollers with the rollers with protrusion, as taught by Hjort, in order to allow the rollers to have better grip for grapping the material (paragraph 0040 of Hjort). The resulting device of modified Granger teaches each of said first and said second rollers is provided with at least one protrusion element extending perpendicularly from said axes (see Figure 3 of Hjort), wherein each of said protrusion elements has a maximum width in said width direction, a maximum radial extension from said rotational axes (see Figure 3 of Hjort), an inner portion adjacent to said rotational axes (see Figure 3 of Hjort), and an outer portion remote from said rotational axes, wherein said outer portions of said protrusion elements on said first roller are arranged in a staggered relationship with said outer portions of said protrusion elements on said second roller (see Figure 3 of Hjort), wherein said outer portions of said protrusion elements on said first roller are partially overlapping with said outer portions of said protrusion elements on said second roller with a radial overlap length, thus forming an undulating passage for a web material between said rollers (see Figure 3 of Hjort), enabling said radial overlap length in said undulating passage to be variable (as modified, see Figure 3 of Hjort).
Ko teaches a dispenser unit including a first roller (156) a second roller (154), a cradle (190), a basing means (224), said cradle being pivotably suspended to pivot about a pivot axis (222) substantially parallel with said rotational axes (see Figures 10-11), wherein said first roller is suspended in said cradle (see Figure 10-11).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Granger to add the cradle system, as taught by Ko, in order to better control the predetermined elastic force applied on the work material (paragraph 0103 of Ko). 
Regarding claim 45, Granger teaches a separation unit for separating a web material along preformed lines of weakness (as the preamble is the separation unit, and a web material is the work piece, thus a web material with a lines of weakness is not required by the claim), said separation unit having a width direction (left to right in Figure 1)and comprising 
at least a first roller (21a) having a rotational axis (axis of 21a) extending in said width direction and a web width extending in said width direction (See Figure 7), and 
at least a second roller (22a) having a rotational axis (axis of 22a) extending parallel with said rotational axis of said first roller and a web width extending in said width direction (See Figure 7), said rotational axis of said second roller being positioned at a distance from said rotational axis of said first roller (See Figure 7), said distance extending in a direction perpendicular to said width direction (See Figure 7), 
wherein said distance between said rotational axes of said first and said second rollers is adjustable (adjustable via 27 and 28, see Figure 7), enabling said undulating passage to be variable (see Figure 7), 
wherein a biasing means (27 and 28, see Figure 7) arranged with said first and second rollers enables an automatic adjustment of said distance between said rotational axes of said first and said second rollers (see Figure 7), 
wherein the separation unit is configured such that the preformed lines of weakness will rupture in the separation unit to separate a sheet of web material (as the material is not required by the claim and the rollers are capable of performing the function of rupturing),
wherein said first roller is movably suspended, perpendicularly to said first rotational axis, and wherein said biasing means is arranged to bias said first roller towards said second roller (see Figure 7)
wherein the separation unit is configured for manual separation of web material by a user pulling on a leading portion of the web material (paragraph 0001-0002 and see Figure 1).
Granger fails to teach each of said first and said second rollers is provided with at least one protrusion element extending perpendicularly from said axes, wherein each of said protrusion elements has a maximum width in said width direction, a maximum radial extension from said rotational axes, an inner portion adjacent to said rotational axes, and an outer portion remote from said rotational axes, wherein said outer portions of said protrusion elements on said first roller are arranged in a staggered relationship with said outer portions of said protrusion elements on said second roller, wherein said outer portions of said protrusion elements on said first roller are partially overlapping with said outer portions of said protrusion elements on said second roller with a radial overlap length, thus forming an undulating passage for a web material between said rollers, enabling said radial overlap length in said undulating passage to be variable, wherein the separation unit further comprises a cradle, said cradle being pivotably suspended to pivot about a pivot axis substantially parallel with said rotational axes, wherein said first roller is suspended in said cradle.
Hjort teaches a dispenser including rollers (26, 28) for the feeding a material (See Figures 1-4), a roller is provided with at least one protrusion element (rubber material for the outer edge of the roller are being consider to be the protrusion, see paragraph 0035, see annotated Figure 3), the protrusion element have a maximum width in said width direction a maximum radial extension from said rotational axes (see annotated Figure 3), an inner portion (see annotated Figure 3) adjacent to said rotational axes, and an outer portion (see annotated Figure 3), the purpose of the outer portion is for better grip of the sheet material (paragraph 0040).

    PNG
    media_image1.png
    730
    975
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the device of Granger to exchange the rollers with the rollers with protrusion, as taught by Hjort, in order to allow the rollers to have better grip for grapping the material (paragraph 0040 of Hjort). The resulting device of modified Granger teaches each of said first and said second rollers is provided with at least one protrusion element extending perpendicularly from said axes (see Figure 3 of Hjort), wherein each of said protrusion elements has a maximum width in said width direction, a maximum radial extension from said rotational axes (see Figure 3 of Hjort), an inner portion adjacent to said rotational axes (see Figure 3 of Hjort), and an outer portion remote from said rotational axes, wherein said outer portions of said protrusion elements on said first roller are arranged in a staggered relationship with said outer portions of said protrusion elements on said second roller (see Figure 3 of Hjort), wherein said outer portions of said protrusion elements on said first roller are partially overlapping with said outer portions of said protrusion elements on said second roller with a radial overlap length, thus forming an undulating passage for a web material between said rollers (see Figure 3 of Hjort), enabling said radial overlap length in said undulating passage to be variable (as modified, see Figure 3 of Hjort).
Ko teaches a dispenser unit including a first roller (156) a second roller (154), a cradle (190), a basing means (224), said cradle being pivotably suspended to pivot about a pivot axis (222) substantially parallel with said rotational axes (see Figures 10-11), wherein said first roller is suspended in said cradle (see Figure 10-11).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Granger to add the cradle system, as taught by Ko, in order to better control the predetermined elastic force applied on the material (paragraph 0103 of Ko). 

Regarding claims 24 and 46, Granger teaches said rollers are arranged such that said distance between said rotational axes of said first and said second rollers is manually changeable (as modified in claims 23 and 45, respectively, via 228, see Figure 11 of Ko).
Regarding claims 25 and 47, Granger teaches said biasing means engages with said cradle to bias said first roller towards said second roller (see Figure 11 of Ko).
Regarding claims 26 and 48, modified Granger further teaches said rotational axis of said second roller is fixed (see Figures 10-11 of Ko).
Regarding claims 27 and 49, modified Granger further teaches said biasing means biases said first roller towards an end position, from which end position said first roller is movable in a direction away from said second roller (as modified in claims 23 and 45, respectively, see Figures 10-11 of Ko).
Regarding claims 28 and 50, modified Granger further teaches said cradle is biased to abut against a stopper device (238 of Ko), and wherein said first roller is arranged in said end position when said cradle abuts against said stopper device (see Figures 10-11 of Ko).
Regarding claims 29 and 51, modified Granger further teaches said stopper device is movable between at least two fixed positions to define at least two corresponding end positions for said first roller (paragraph 0105, see Figures 10-11 of Ko).
Regarding claim 30 and 52, modified Granger further teaches the radial overlap length, prior to variance allowed by the biasing means (see Figure 3 of Hjort).
Modified Granger fails to teach the length is 4-40mm.
Furthermore, with respect to the specific length of 4-40 mm, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify Granger to have the specific length of overlap as claimed to get the best tension applied to the material as desired by the end user. 
Regarding claims 31 and 53, modified Granger further teaches said biasing means comprises a spring (as modified in claims 23 and 45, respectively, see Figures 10-11 of Ko).
Regarding claims 32 and 54, modified Granger further teaches a first guiding part (another 21a that is not the first roller, see Figure 7 of Granger) separate from said first roller, wherein said first guiding part is arranged in connection with said first roller and comprises a first guiding surface for said web material (outer surface of another 21a, see Figure 7 Granger).
Regarding claims 33 and 55, modified Granger further teaches said first guiding part is connected with, and movable together with, said cradle (as modified in claims 23 and 45, respectively, see Figures 10-11 of Ko).
Regarding claims 34 and 56, modified Granger further teaches a second guiding part (another 22a, see Figure 7 of Granger) separate from said second roller, wherein said second guiding part is arranged in connection with said second roller and comprises a second guiding surface for said web material (outer surface of another 22a, see Figure 7 Granger).
Regarding claims 35 and 57, modified Granger further teaches said protrusion elements are disc elements (as modified in claims 23 and 45, respectively, see Figures 3 of Hjort).
Regarding claims 36 and 58, modified Granger further teaches a dispenser for a web material comprising preformed lines of weakness (Examiner notes that the preamble only claim the dispenser, thus the web material is not required in claim 1), the dispenser comprising a housing defining a web material reservoir (see Figure 1 of Granger), and a dispensing opening, wherein said dispenser comprises a separation unit according to claim 23 (see Figure 1 of Granger).
Regarding claim 37 and 59, modified Granger further teaches a control unit (228 of Ko) for determining a correct tension and path of said web material (as modified in claims 23 and 45, respectively, see Figures 10-11 and paragraph 0103 of Ko).
Regarding claims 39 and 61, modified Granger further teaches said dispenser is adapted for containing a web material comprising preformed lines of weakness, said web material being in the form of a roll (as stated for claims 36 and 58, respectively, the roller of web material with preformed lines of weakness is not required by the claim, the dispenser is adapted for contacting the web material with lines of weakness in the same way as the dispenser current contain the material, see Figure 1 of Granger).
Regarding claims 43-44 and 65-66, modified Granger further teaches a nip is formed between said first and second rollers, through which nip the web material is arranged to pass, wherein the separation unit is configured to break the preformed line of weakness within the nip in order to separate the web material (as the structure of the device of modified Granger is the same as the claimed invention, the rollers of modified Granger is also capable of rupture the performed lines of weakness of the work material).

Claims 38, 40-42, 60 and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Granger (US 20100025519 A1) in view of Hjort (US 20130105614 A1) and Ko (US 20040041330 A1) and in further view of Kling (US 20070236110 A1).
Regarding claim 38, 40-42, 60 and 62-64, modified Granger teaches all elements of the current invention as ser forth in claims 36 and 58 respectively stated above.
Modified Granger fails to teach said dispenser is adapted for containing a web material comprising preformed lines of weakness, said web material being Z- folded to form a stack (as required by claim 38 and 60), a feeding mechanism for feeding said web material (as required by claims 40 and 62), said reservoir is adapted to contain said web material, and wherein a leading portion of said web material is arranged to be supported at least partially along a dispensing path from said reservoir to said dispensing opening (as required by claims 41 and 63), said leading portion is arranged to extend upwardly from a top of said stack (as required by claim 42 and 64).
Kling teaches a dispenser (see Figure 1) comprising a separation unit (20 and 21), a holding area for the dispenser (see Figure 1), a control unit (12 and 19) for determining a correct tension and path of said web material (see Figure 1), said dispenser is adapted for containing a web material comprising preformed lines of weakness, said web material being Z-folded to form a stack (see Figure 1), a reservoir is adapted to contain said web material, and wherein a leading portion of said web material is arranged to be supported at least partially along a dispensing path from said reservoir to said dispensing opening (see Figure 1), said leading portion is arranged to extend upwardly from a top of said stack (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Kling to added the separation unit, as taught by modified Granger, in order to have the advantage stated for the modified Granger device in claim 23 and 45 respectively above, such as adjustable grip and protrusion on the roller (See rejection above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        11/04/2022